_‘

NNNNNNNNN_¢___¢____¢_o-»
®\IC\MJ§WN_O\om\lo\UlAWN'_‘O

\DO°\IQ\LAJ>L¢)N

 

 

Case 3:16-cv-00407-MMD-CBC Document 33 Filed 04/09/19 Page 1 of 3

AARON D. FORD

 

 

 

 

 

 

Attomey General .
DARBY G.PHELPS,BarNo.14599 _F'LE° --REC='VE°

Deputy Attomey General _ ENTERED -_ SERVED ON
State Of Nevada COUNSEL/PART|ES OF RECORD
Bu\r)¢;:au of;`Litigation
Pu ic Sa cty Division m
100 N. Carson Strcet APR l 0 z”‘g
Carson City, Nevada 89701-4717
Tel= (_775) 684-1159 cLERK us ossTRlcT couRT
E-ma\l= dph¢lps@ag~nv~gov nlsTRlcT 0FNEVADA

BY: ,_ __ ,_-.,;.._ ._._.T 7,7__ DEPuTY

 

 

 

Attorneys for Defendants '~~~' ~ ~--~_
Adam Brendel, John “James " Buchanan,
Timothy Howard and William Miller

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
THOMAS JENSEN,
Case No. 3:16-cv-00407-MMD-CBC
Plaintiff,
v. MOTION FOR EXTENSION OF TIME TO
FILE MOTION FOR SU MMARY
ADAM BRENDEL, et al., JUDGMENT
Defendants.

 

Defendants Adam Brendel, John “James’ Buchanan, Timothy Howard and William Miller, by
and through counsel Aaron D. Ford, Attomey General of the State of Nevada, and f)arby G. Phclps,
Deputy Attomey General, hereby submit their Motion for Extension of Time to Fi|e Motion for
Summary Judgment. This Motion is based on Federa| Rule of Civil Procedure 6(b)(l)(A), the
following Memorandum of Points and Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES

Defendants respectfully request a thirty (30) day extension of time out from thc current deadline
(April 10, 2019) to file a motion for summary judgment in this casc. Counse| for Defendants is
confronted with numerous competing deadlines and a high workload due to staffing changes in the
Office of the Attomey General. However, such obstacles are currently being resolved and the requested
extension of time should afford Defendants adequate time file a motion for summary judgment in this

Ca$€.

///

 

\CW\IC\'Jl-l>b-\N-'

NNNNNNNNN_¢_¢_-___o_¢__»
®\lo\§h¢l>WN-O\om\lo\mhw~_o

 

 

Case 3:16~cv-00407-MMD-CBC Document 33 Filed 04/09/19 Page 2 of 3

Federal Rule of Civi| Procedure 6(b)(l) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court mz.y,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if t.1e
party failed to act because of excusable neglect.

Defendants’ request is timely and its limited nature will not hinder or prejudice Plainti ff’s case, but will
allow for more thorough dispositive motion briefing to narrow or eliminate issues prior to further
proceedings The requested thirty (30) day extension of time should permit Defendants time to file a
motion for summary judgment Defendants assert that the requisite good cause is present to warrant the
requested extension of time,

For these reasons, Defendants respectfully request a thirty (30) day extension of time from the
current deadline to file a motion for summary judgment, with a new deadline to and including Friday,
May lO, 2019.

DATED this 9th day of Apri|, 2019.

AARON D. FORD
Attomey General

By: ®%E\\

DARBY G. PHELPS
Deputy Attomey General
State of Nevada

Bureau of Litigation
Public Safcty Division

 

Attorneysfor Defendants

IT IS SO ORDERED.

U S. AGISTRA JUDGE

DATED=;f/LIZ,[E@_

 

\O°°\lC\U'c-PL»JN-‘

NNNNNNNNN_o-o_o_»___o__o_o
m\lo\'~/l-§WN‘_‘C\°®\)¢\'~/lhw~_‘o

 

 

Case 3:16-cv-00407-MMD-CBC Document 33 Filed 04/09/19 Page 3 of 3

CERTIFICATE OF SERVICE
l certify that l am an employee of the Office of the Attomey General, State of Nevada, and that
on this 9th day of April, 2019, l caused to be served a copy of the foregoing, MOTION FOR
EXTENSION OF TIME TO FILE MOTION FOR SUMMARY JUDGMENT, by U.S. District
Court CM/CFE Electronic Filing to:

Thomas Jenscn, #59748

Care of NNCC Law Librarian
Northem Nevada Correctional Centcr
P.O. Box 7000

Carson City, NV 89702
law|ibrary@doc.nv.gov

Q"Qt\ ku`/€¢ ll '<~9\55.

An employee of the
Office of the Attomey General

 

